UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4210
MARTIN ALMARAZ-RAMIREZ,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Western District of Virginia, at Harrisonburg.
               James C. Turk, Senior District Judge.
                            (CR-02-76)

                      Submitted: July 10, 2003

                      Decided: July 17, 2003

  Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Michael T. Hemenway, Charlottesville, Virginia, for Appellant. John
L. Brownlee, United States Attorney, Jean B. Hudson, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                UNITED STATES v. ALMARAZ-RAMIREZ
                             OPINION

PER CURIAM:

   Martin Almaraz-Ramirez appeals his sentence of fifty-seven
months’ imprisonment for illegal reentry into the United States, in
violation of 8 U.S.C. § 1326 (2000). Ramirez argues the district court
erred by imposing a sixteen-level adjustment under U.S. Sentencing
Guidelines Manual § 2L1.2(b)(1) (2002), and the district court
engaged in impermissible "double counting" in imposing his sen-
tence. Finding no error, we affirm.

   Under USSG § 2L1.2(b)(1)(A), a sixteen-level increase is applied
when the defendant has a previous conviction for a drug trafficking
offense for which the imposed sentence exceeded thirteen months.
Ramirez does not contest he was convicted of such a felony but
argues because the indictment stated only that he was previously con-
victed of an aggravated felony, he should be sentenced under USSG
§ 2L1.2(b)(1)(C), which provides an eight-level increase when the
defendant has a previous conviction for an aggravated felony.
Because the indictment need not have specified the particular aggra-
vated felony for which Ramirez was previously convicted, we find
this claim meritless. See Almendarez-Torres v. United States, 523
U.S. 224, 226-27 (1998); United States v. Sterling, 283 F.3d 216, 220
(4th Cir.), cert. denied, 536 U.S. 931 (2002).

   Ramirez also contends the district court engaged in impermissible
"double counting" when it used his prior drug conviction to increase
both his guidelines range and his criminal history category. We reject
this argument. See United States v. Crawford, 18 F.3d 1173, 1179-80
(4th Cir. 1994) (holding "double counting" is permissible under the
guidelines except where it is expressly prohibited).

   Thus, we affirm Ramirez’s sentence. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                         AFFIRMED